Exhibit CIRCULAR REGARDING SPECIAL MEETING OF NOTEHOLDERS (IN CONNECTION WITH NOTICE GIVEN APRIL 17, 2008) AMENDMENT OF NOTE INDENTURE DATED AS OF JUNE 28, 2007 FOR 10% SUBORDINATED NOTES DUE JUNE 28, 2017 SPECIAL MEETING OF NOTEHOLDERS OF NEW GOLD INC. TO BE HELD ON FRIDAY, MAY 9, 2008 AT 2:00 P.M. (TORONTO TIME) IN CONNECTION WITH NOTICE GIVEN APRIL 17, 2008 April 23, 2008 April 23, Dear Noteholder: By way of a notice mailed by Computershare Trust Company of Canada (the “Note Trustee”) on April 17, 2008, you have been invited to attend a meeting (the “Meeting”) of the holders of the listed 10% subordinated notes due June 28, 2017 (the “Notes”) of New Gold Inc. (“New Gold”) to be held at 2:00 p.m. (Toronto time) on Friday, May 9, 2008 at the offices of Fraser Milner Casgrain LLP, Fraser & Beatty Room, 39th Floor, 1 First Canadian Place, 100 King Street West, Toronto, Ontario. At this meeting, you will be asked to consider certain amendments to the terms of a note indenture between New Gold and the Note Trustee dated as of June 28, 2007 (the “Indenture”) pursuant to which the Notes, which are listed on the Toronto Stock Exchange, were issued.
